1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   WAYNE DANIEL MORGAN,                          )   Case No. 1:18-cv-01047-LJO-BAM (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   WAYNE DANIEL MORGAN, CDCR # AZ-5003
14   M. G. MARTINEZ,
                                                   )
15                    Defendant.                   )
                                                   )
16                                                 )

17
18            A settlement conference in this matter commenced on January 28, 2020. Inmate Wayne Daniel

19   Morgan, CDCR # AZ-5003, is no longer needed by the Court as a participant in these proceedings,

20   and the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        January 28, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
